COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Vincent Calderon v. Shelter Insurance Company; Memorial Hermann
                          Health System d/b/a Memorial Hermann Hospital-Texas, Medical
                          Center; Memorial Hermann Health System d/b/a Memorial Hermann
                          Hospital-Southeast; Sullins Johnston Rohrbach & Magers, PC; and
                          Jared Johnston

Appellate case number:    01-17-00156-CV

Trial court case number: 2016-40458

Trial court:              165th District Court of Harris County

        On March 29, 2017, the Clerk of the Court notified appellant that the court reporter had
informed the Court that appellants had not paid, or made arrangements to pay, the reporter’s fee
for preparing the record. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellants that
unless, on or before April 10, 2017, they filed proof that they had paid, or had made
arrangements to pay, the reporter’s fee for preparing the record, the Court may consider and
decide those issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c)
(stating that, if clerk’s record has been filed, appellate court may consider and decide those
issues or points that do not require a reporter’s record). Appellant did not respond. The clerk’s
record was filed on April 28, 2017.

        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief must be filed no later than 30 days
after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: June 6, 2017